DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-19-21.
Claims 1, 4-9, 11-12 and 28 are amended.
Claims 15-27 and 29 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (I) et al. (US20120218165).
Re Claim 1, Kato (I) show and disclose 
A printed circuit board comprising: 
a laminate (fig. 15C) comprising stacked insulating layers including a rigid insulating layer (insulation layers in rigid laminate 80a, fig. 15C); 

a second flexible insulating layer (top insulating layer of flexible substrate 80b, fig. 15C) disposed in the laminate, wherein the first flexible insulating layer and the second flexible insulating layer are on different planes (fig. 15C); and 
a first antenna (conductive antenna layer 15, fig. 15C) disposed on a surface of the laminate.
Re Claim 2, Kato (I) show and disclose
The printed circuit board of claim 1, further comprising a second antenna (second conductive antenna layer connected with 15 by a via in 80a, fig. 15C) disposed in the laminate and overlapping the first antenna.
Re Claim 3, Kato (I) show and disclose
The printed circuit board of claim 1, further comprising an additional antenna (additional antenna layers connected with 15 by a via in 80a, fig. 15C) disposed in the laminate, wherein the additional antenna is of a different type (different in length, fig. 15C) from the first antenna.
Re Claim 4, Kato (I) show and disclose
The printed circuit board of claim 1, wherein the second flexible insulating layer comprises a partial region disposed inside the laminate and a remaining region disposed outside of the laminate (fig. 15C).
	Re Claim 5, Kato (I) show and disclose

Re Claim 6, Kato (I) show and disclose
The printed circuit board of claim 4, wherein the first flexible insulating layer and the second flexible insulating layer extend outside the laminate in a same direction (fig. 15C).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (I) et al. in view of Takahashi (US20100025087).
Re Claim 7, Kato (I) show and disclose
The printed circuit board of claim 4, 
Kato (I) does not disclose
wherein the first flexible insulating layer and the second flexible insulating layer comprise a plurality of layers, respectively.
Takahashi teaches a device wherein
	the first flexible insulating layer and the second flexible insulating layer comprise a plurality of layers, respectively (upper insulating layer comprising insulating layers 139 and 135, and lower insulating layer comprising insulating layers 138 and 134, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use a flexible circuit board with a plurality of insulating layers on the top and a plurality of insulating layers at the bottom taught by Takahashi in the electronic . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (I) et al. in view of Okayama et al. (US20100066615).
Re Claim 9, Kato (I) show and disclose
The printed circuit board of claim 4, 
Kato (I) does not disclose
the fist flexible insulating layer and the second flexible insulating layer extend in different directions.
Okayama teaches a device wherein
the first flexible insulating layer and the second flexible insulating extend in different directions (two flexible insulating layers of 8 and 9 extend in different directions, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange two flexible insulating layers extend in different directions as taught by Okayama in the electronic device of Kato (I), in order to meet variety needs for the circuit and for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (I) et al.


Re Claim 10, Kato (I) show and disclose 
The printed circuit board of claim 1, wherein the rigid insulating layer comprises: a first rigid insulating layer (50a, fig. 13B), and a second rigid insulating layer (50b, fig. 13B) disposed on both sides of the first rigid insulating layer, 
Kato (I) disclosed claimed invention, except for Kato (I) does not explicitly disclose the first rigid insulating layer is thicker than the second rigid insulating layer; Since Kato disclosed two rigid substrates connected by a flexible circuit substrate (fig. 13B), the rigid substrates are for different usages and with different layers, and the first rigid substrate having more insulating and conductive layers, therefore, it would have been obvious to one having ordinary skill in the art to use the first rigid substrate thicker than the second rigid substrate, in order to be able to place more insulating and conductive layers in the first circuit substrate, and meet variety needs for the circuit and for the electronic device.
Re Claim 11, Kato (I) show and disclose
The printed circuit board of claim 10, wherein the first antenna and the first flexible insulating layer are disposed on opposite sides of the first rigid insulating layer (fig. 15C).
Claims 13-14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (I) et al., in view of Kato (II) et al. (US20120181068).
Re Claims 13-14 and 28, Kato (I) show and disclose
The printed circuit board of claim 1, 
Kato (I) does not disclose

Kato (II) teaches a device wherein
a solder resist layer (20a and 24a, fig. 12 and 6) stacked on at least one side of the laminate, the flexible insulating layer (26a, fig. 1, 2 and 6) is in contact with the solder resist layer, and the flexible insulating layer comprises one or both of an insulating layer comprising a liquid crystal polymer (LCP) and an insulation layer comprising a polyphenyleneether (PPE) (flexible sheets 26 made of thermoplastic resin, such as a liquid crystal polymer or polyimide, [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art to add a solder resist layer on one side of the laminate and arrange the flexible insulating layer contact with the solder resist layer as taught by kato (II) in the electronic device of Kato (I), in order to increase quality of soldering for the electronic device; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter	
Claims 8 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
a second flexible insulating layer comprising a partial region disposed inside the laminate and a remaining region disposed outside of the laminate; and a first antenna disposed on a surface of the laminate, wherein the first flexible insulating layer and the second flexible insulating layer are different layers, and at least one of the insulating layers is interposed between the first flexible insulating layer and the second flexible insulating layer.
Claim 12 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 12 in combination as claimed, including:
the rigid insulating layer comprising a first rigid insulating layer and a second rigid insulating layer disposed on both sides of the first rigid insulating layer, wherein the first rigid insulating layer is thicker than the second rigid insulating layer; a first antenna disposed on a surface of the laminate; and a second antenna disposed in the laminate and overlapping the first antenna, wherein the second antenna is disposed on a surface of the first rigid insulating layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170358847 US-20170290184 US-20150114690 US-20110203837 US-20110199739 US-20110180307 US-20110180306 US-20100155109.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848